Citation Nr: 1810006	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-03 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for bilateral foot disorder, to include as due to a chronic qualifying disability under 38 C.F.R. § 3.317.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Nguyen, Associate Counsel

INTRODUCTION

The Veteran had active duty for training from January 1995 to May 1995, and active duty service from September 2004 to November 2005, with service in Iraq from December 2004 to October 2005.
	
This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) and October 2015 Board remand. 

The Veteran appeared and testified at a travel board in March 2014 before a Veterans Law Judge (VLJ) who has since left the Board. In an October 2017 letter, the Veteran was offered another hearing before a different VLJ who would ultimately decide this appeal. In an October 2017 letter, VA notified the Veteran that if he did not respond within 30 days from the date of the letter the Board would presume that he did not want another hearing and proceed to adjudicate the claim. To date, the Veteran has not responded to the October 2017 letter. See 38 U.S.C. 
§ 7107(c) (2014); 38 C.F.R. § 20.707 (2017) (providing that the Board member who conducts the hearing will participate in making the final determination of the claim).The March 2014 Board hearing transcript is of record.

In June 2013, the Veteran submitted a notice of disagreement (NOD) to the rating decision, disagreeing with the RO's denial of service connection for cervical spine, service connection for thoracolumbar spine, service connection for bilateral foot condition, and an initial disability rating of 10 percent for service connected adjustment disorder. In November 2013, the RO granted an increased disability rating to 30 percent for service connected adjustment disorder. In that rating decision, VA notified the Veteran that it considered this a full grant of the issue on appeal.  The Veteran did not dispute this characterization; thus the Board considers this issue no longer on appeal.


In December 2013, the RO issued a statement of the case (SOC) as to the claims for service connection for cervical spine, thoracolumbar spine, and bilateral foot condition. In January 2014, the Veteran submitted a substantive appeal limiting his appeal to the cervical spine and thoracolumbar spine disorders.  Although the bilateral foot disorder was not technically perfected, based on VA's actions in conducting a Board hearing in March 2014 and remanding the issue on appeal in October 2015, the Board considers this issue on appeal.  See Percy v. Shinseki, 23 Vet. App 37, 46-47 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain a compliance with the October 2015 remand. The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268 (1998).
The Board remand instructed the RO to provide the Veteran a podiatry examination to determine the nature and etiology of a bilateral foot disorder. The Board directed the RO that if a bilateral foot disorder could not be attributed to any known clinical diagnosis, the Veteran must be afforded an undiagnosed illness examination and all established protocol for undiagnosed illness examinations must be followed.

A January 2016 VA examination was conducted.  The examiner opined that there was no current diagnosis for bilateral foot disorder.  The RO, however, failed to schedule an undiagnosed illness examination afterwards. Therefore, remand is thus required for an examination. If the examiner finds that the Veteran's bilateral foot disability cannot be attributed to any known clinical diagnosis, provide an examination for an undiagnosed illness.


Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of bilateral foot disorder. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. The examiner must elicit from the Veteran a full history and/or description of his service.

The examiner is asked to respond to the following:

(a) Does the Veteran have any right or left foot diagnoses? If a foot disorder is not diagnosed, schedule the Veteran for an undiagnosed illness examination and ensure all established protocol for undiagnosed illness examinations must be followed.

(b) For each currently diagnosed foot disability, is it at least as likely as not (50 percent or greater probability) that such disability had onset during active service, or is otherwise related to the Veteran's active service, to include as due to the Veteran's reported in-service incident.  Address the 2016 VA examination and the Veteran's lay statements.

(c) If no diagnosis can be made, the examiner must opine whether there is an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, or a diagnosable chronic multisymptom illness with a partially explained etiology? 

For each diagnosable chronic multi-symptom illness with a partially explained etiology opine whether it is at least as likely as not that it is related to Persian Gulf exposures.


4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Ensure compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




